UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement [X]Definitive Additional Materials []Soliciting Material Pursuant to § 240.14a-12 SI Financial Group, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1)Title of each class of securities to which transaction applies: N/A 2)Aggregate number of securities to which transaction applies: N/A 3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A 4)Proposed maximum aggregate value of transaction: N/A 5) Total Fee paid: N/A []Fee paid previously with preliminary materials. []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: N/A 2) Form, Schedule or Registration Statement No.: N/A 3) Filing Party: N/A 4) Date Filed: N/A [SI Financial Group, Inc. Logo] ERRATA SHEET Please be advised that the list of owners of 5% of SI Financial Group, Inc.’s common stock on page 12 of the proxy statement, dated March 30, 2012, for the 2012 annual meeting of stockholders of SI Financial Group, Inc. omitted certain holders.The corrected table is reproduced below: Stock Ownership The following table provides information as of March 14, 2012 with respect to persons and entities known to the Company to be the beneficial owner of more than 5% of the Company’s outstanding common stock. A person or entity may be considered to beneficially own any shares of common stock over which the person or entity has, directly or indirectly, sole or shared voting or investing power. Name and Address Number of Shares Owned Percent of Common Stock Outstanding Wellington Management Company, LLP 280 Congress Street Boston, Massachusetts 02210 % Savings Institute Bank & Trust Company Employee Stock Ownership Plan 803 Main Street Willimantic, Connecticut 06226 % Lawrence B. Seidman Seidman & Associates, L.L.C. Seidman Investment Partnership, L.P. Seidman Investment Partnership II, L.P. LSBK06-08, L.L.C. Broad Park Investors, L.L.C. CBPS, L.L.C. 2514 Multi-Strategy Fund, L.P. Veteri Place Corporation 100 Misty Lane, 1st Floor Parsippany, New Jersey 07054 % Paradigm Capital Management, Inc. Nine Elk Street Albany, New York 12207 % Based on information contained in a Schedule 13G filed with the U.S. Securities and Exchange Commission on February 14, 2012. Based on information contained in a Schedule 13G/A filed with the U.S. Securities and Exchange Commission on February 9, 2012. Based on a Schedule 13D filed with the Securities and Exchange Commission on June 29, 2011.Mr. Seidman (i) as the manager of Seidman & Associates, L.L.C. (“SAL”) may be deemed the beneficial owner of the 172,300 shares of Company common stock owned by SAL, (ii) as the sole officer of Veteri Place Corporation (“Veteri”), the corporate general partner of each of Seidman Investment Partnership, L.P. (“SIP”) and Seidman Investment Partnership II, L.P. (“SIPII”), may be deemed the beneficial owner of the 132,200 shares of Company common stock owned by each of SIP and SIPII, (iii) as the sole officer of Veteri, the Trading Advisor of LSBK, may be deemed the beneficial owner of the 43,575 shares of Company Common Stock owned by LSBK, (iv)as the investment manager for each of Broad Park Investors, L.L.C. (“Broad Park”), CBPS, L.L.C. (“CBPS”) and 2514 Multi-Strategy Fund, L.P. (“2514 MSF”), may be deemed the beneficial owner of the 42,075 shares of Company common stock owned by Broad Park, the43,375 shares of Company common stock owned by CBPS and the 22,675 shares of Company common stock owned by 2514 MSF and (v) may be deemed the beneficial owner of the 32,104 shares of Company common stock owned by his wife.Accordingly, Mr. Seidman may be deemed the beneficial owner of an aggregate of 621,504shares of Company common stock. Based on information contained in a Schedule 13G filed with the U.S. Securities and Exchange Commission on February 13, 2012.
